DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.

Allowable Subject Matter
Claims 1-11, 13-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device comprising:
a first active pattern, a second active pattern, a third active pattern, and a fourth active pattern, all of which extend in parallel in a first direction, and are arranged along a second direction intersecting the first direction;
a first gate electrode provided on the first to fourth active patterns and extending in the second direction;
a first cut region that extends in the first direction between the first active pattern and the second active pattern to cut the first gate electrode; and
a second cut region that extends in the first direction between the third active pattern and the fourth active pattern to cut the first gate electrode,
wherein one or more first dimensional features related to the first cut region 1s different from one or more second dimensional features related to the second cut region, and
wherein the one or more first dimensional features related to the first cut region being different from one or more second dimensional features related to the second cut region comprises: 
a first length of the first cut region extended in the first direction being different from a second length of the second cut region extended in the first direction,
a first width of the first cut region in the second direction is shorter than a second width of the second cut region, and 
a first height of a bottom surface of the first cut region from a top surface of the substrate is lower than a second height of a bottom surface of the second cut region.

Claim 9 recites a semiconductor device comprising:
a substrate;
a first active pattern, a second active pattern, and a third active pattern on the substrate, all of which extend in parallel in a first direction, and are arranged along a second direction intersecting the first direction;
a first gate electrode provided on the first to third active patterns and extending in the second direction;
a second gate electrode extended in the second direction adjacent to the first gate electrode on the first to third active patterns;
a first cut region that extends in the first direction between the first active pattern and the second active pattern to cut the first gate electrode; and
a second cut region that extends in the first direction between the second active pattern and the third active pattern to cut the second gate electrode, and not to cut the first gate electrode,
wherein one or more first dimensional features related to the first cut region is different from one or more second dimensional features related to the second cut region, and
wherein the one or more first dimensional features related to the first cut region being different from the one or more second dimensional features related to the second cut region further comprises: 
a first length of the first cut region extending in the first direction being shorter than a second length of the second cut region extending in the first direction, 
a first width of the first cut region in the second direction is shorter than a second width of the second cut region, and 
a first height of a bottom surface of the first cut region from a top surface of the substrate is lower than a second height of a bottom surface of the second cut region.

Claim 16 recites a semiconductor device, comprising:
a substrate comprising an NFET region and a PFET region;
a first active pattern provided on the NFET region and extending in a first direction;
a second active pattern provided on the PFET region and extending in the first direction;
a first gate electrode provided on the first and second active patterns and extending in a second direction intersecting the first direction;
a first cut region provided on a first side surface of the first active pattern opposite to the second active pattern and extending in the first direction to cut the first gate electrode; and
a second cut region provided on a second side surface of the second active pattern opposite to the first active pattern and extending in the first direction to cut the first gate electrode,
wherein one or more first dimensional features related to the first cut region is different from one or more second dimensional features related to the second cut region, and
wherein the one or more first dimensional features related to the first cut region being different from the one or more second dimensional features related to the second cut region further comprises: 
a first length of the first cut region extending in the first direction being shorter than a second length of the second cut region extending in the first direction, 
a first width of the first cut region in the second direction is shorter than a second width of the second cut region, and 
a first height of a bottom surface of the first cut region from a top surface of the substrate is lower than a second height of a bottom surface of the second cut region.

Previous rejections were in view of US PG Pub 2017/0256458 (“Chang”), US Patent No. 7,888,750 (“Anderson”) and US Patent No. 10,014,409 (“Wu”). Together, the references suggest various embodiments for a finFET array having a gate with numerous cuts in it to isolate individual transistors from each other. These gates can vary in widths and lengths based on obvious characteristics such as gate widths and the desired circuit being formed. However, the references are silent as to a variation in the depths of the cuts. While different depths may be obvious and/or arbitrary, it is not apparent that the deeper cut also be the narrower cut in a width direction and a shorter cut in a length direction, as defined by Applicant. 
US Patent No. 10,741,401 (“Xu”) is cited as being an example of a relevant reference. Xu discloses a finFET gate having two regions of isolation, one being deeper than the other. However, it is the wider isolation region that is deeper into the gate structure. A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 2-8, 10, 11, 13-15, 17 and 19-22 depend on one of Claims 1, 9 or 16 and are allowable for at least the reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DAVID C SPALLA/               Primary Examiner, Art Unit 2818